Citation Nr: 0705746	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  02-12 240	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation for diabetes 
mellitus rated as 20 percent from November 27, 2002, and 40 
percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the right upper extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic neuropathy of the left upper extremity. 


REPRESENTATION

Appellant represented by:	Louis Dene, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had Army active service from May 1967 to April 
1969, including in Vietnam from April 1968 to April 1969.  He 
was a member of the Reserves from April 1969 to May 1973 and 
a National Guard member from March 1974 to March 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Roanoke, Virginia, Regional Office (RO), which denied service 
connection for diabetes mellitus (including diabetic 
retinopathy) and peripheral neuropathy affecting all 
extremities, including claimed as due to herbicide exposure.  
Appellant subsequently appealed a January 2003 rating 
decision, which granted service connection and assigned a 20 
percent evaluation for diabetes mellitus based on presumptive 
herbicide exposure; and granted service connection based on 
presumptive herbicide exposure and assigned 10 percent 
evaluations each for hypertension and diabetic neuropathy of 
each extremity. 

A hearing was held at the RO in November 2003.  In April 
2005, a hearing was held by the undersigned Veterans Law 
Judge in Washington, D.C.  

In August 2005, the Board denied service connection for 
diabetic retinopathy and remanded the issues regarding the 
assignment of higher evaluations for diabetes mellitus, 
hypertension, and diabetic neuropathy of all extremities.  In 
April 2006, the RO assigned a 40 percent rating for diabetes 
mellitus effective in November 2002.  The case has been 
returned for review.   


FINDING OF FACT

On January 9, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant through his representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
regarding the assignment of higher evaluations for diabetes 
mellitus, hypertension, and diabetic neuropathy of all 
extremities, and is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


